UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ee ee ee ee ee ee ee ee x

In re: Civil Cases

16 Civ. 5935 SCHEDULING ORDER
19 Civ. 7837

Hoenn wee ene ee x

TO ALL PARTIES:

In order to slow the spread of COVID-19, the Court will hold all settlement conferences by
telephone. Counsel shall call the following number at the time of the conference:

Toll-Free Number: 877-873-8017
Access Code: 4264138

If counsel prefer an in-person settlement conference, they shall request, in writing, that the Court
reschedule the settlement conference to a date at least 30 days from the date of this order.

Dated: March 16, 2020
White Plains, New York

SO ORDERED:

a eos

“ vy CF gee :

ns oy OO
f : foo i a y *

ye ey
Pheer EEE al a F . 8 OE

JUDITH C. McCARTHY
United States Magistrate Judge

 
